The. opinion of the Court iva.s delivered by
Poems, J.
Tliis appeal, which is taken from a conviction of murder and a sentence of death, presents a record barren of any plea or proceeding which we are authorized to review under our limited jurisdiction in criminal matters.
A thorough examination of the record fails to disclose any plea in bar, motion to quash, bill of exception or motion in arrest of judgment, and it has satisfied us that the accused has had a fair and impartial trial, during which all the modes of proceeding, and other forms prescribed by law, have been observed with commendable regularity and precision.
Under such a showing, the defendant could surety expect no relief at our hands.
That circumstance was doubtless tlie reason which deterred his counsel from even filing a brief in his behalf.
We are constrained to note the growing habit among certain members of the bar, of taking appeals in important criminal cases, and of giving no further attention to the same.
The habit must be seriously deprecated.
Judgment affirmed.
Rehearing refused.